REID, Associate Judge,
concurring, separate statement:
I am not persuaded that Thomas waived his right to object to the trial court’s decision to vacate the prior granting of defense counsel’s motion for a mistrial. However, I concur in the affirmance of the trial court’s judgment because, based on the record before us, I agree with the following statements made by the trial judge in sua sponte vacating his prior granting of the motion:
[I] don’t see how anyone could possibly be prejudiced one way or the other regardless of what [the jury’s] verdicts are.
And so I think under the somewhat unusual circumstances in this particular situation I’m obliged to vacate the granting of the motion for mistrial and we will take the verdict.